Citation Nr: 1228008	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  08-09 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depressive disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1970 to June 1973 and a period of active duty for training (ACDUTRA) from October 3, 1977, to February 23, 1978 with the U.S. Army Reserve. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In October 2008, the Veteran testified at an RO hearing.  A transcript of that hearing has been associated with the claims file.

In September 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  
 
The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Veterans Court) held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence indicates that the Veteran has been diagnosed as having depressive disorder.  Thus, the claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include depressive disorder, are as stated on the title page of this decision.

Unfortunately, as is explained below in greater detail, this appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on her part.


REMAND

The Veteran contends that her currently diagnosed psychiatric conditions are related to her active service.  Specifically, she claims that she experienced numerous personal assaults while on active duty and that her psychiatric disorders are attributable to these in-service incidents.  Having reviewed the evidence of record, the Board finds that additional development is needed.

The Board notes initially that not all of the Veteran's VA records have been obtained and associated with the claims file.  A review of the claims file shows that in July 2009, the Veteran submitted portions of her VA medical records showing her psychiatric treatment.  These records appear to be incomplete.  A review of Virtual VA also does not indicate that there are any relevant records, to include the Veteran's psychiatric treatment records, in that database.  The Veterans Court has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, all of the Veteran's VA medical records must be obtained and associated with the claims file.

Additionally, the RO/AMC must attempt to obtain the Veteran's current mailing address of record.  The Veteran was mailed a copy of the September 2010 Board remand later that same month.  In October 2010, the Board's remand was returned to VA by the postal service as undeliverable as addressed.  Thereafter, the AMC obtained a new mailing address for the Veteran and mailed her a notice letter in December 2010 regarding the Board's remand and VA's duty to assist her in the development of her claims.  This letter was not returned to VA by the postal service.  

The Veteran then was scheduled for VA examinations in January 2011 and March 2011.  Although the examination notice letters are not of record, the Board presumes that any written notice regarding the scheduled examinations was mailed to the Veteran's most recently identified mailing address of record.  The Board notes in this regard that the Veterans Court has held that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)). While Ashley dealt with the regularity of Board procedures, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Veterans Court applied the presumption of regularity to procedures at the RO level.  As neither the January nor March 2011 VA examination notice letters are associated with the claims file, however, the Board cannot determine whether they were sent to the Veteran's correct mailing address of record.  Because this claim is being remanded for additional development, the RO/AMC also should attempt to obtain copies of these examination notice letters, if possible.

The claims file also shows that the November 2011 Supplemental Statement of the Case (SSOC) and a January 2012 notice letter informing the Veteran that her appeal had been returned to the Board were mailed to her at her most recently identified mailing address of record.  Both the November 2011 SSOC and the January 2012 notice letter were returned to VA by the postal service as undeliverable as addressed.  Given the foregoing, the Board finds that it is unclear whether VA has the Veteran's current mailing address of record.  Thus, on remand, the RO/AMC must attempt to obtain the Veteran's current mailing address of record.  In this regard, Board notes that the Veterans Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or her service representative and attempt to obtain her current complete contact information, to include her current mailing address of record.  All efforts made to obtain this information must be documented in the claims file.  If new information is obtained, all appropriate VA databases must be updated with this information.

2.  If, and only if, a new mailing address of record is obtained for the Veteran, then resend a copy of the September 2010 Board remand, the November 2011 SSOC, and any other correspondence dated since September 2010 to the Veteran at her new mailing address of record.  Additionally, the RO/AMC should complete all development requested in the Board's September 2010 remand to the extent possible.

3.  If possible, obtain copies of the January 2011 and March 2011 VA examination notice letters sent to the Veteran and associate them with the claims file.

4.  Contact the Veteran and/or her service representative and ask her to identify all VA and non-VA clinicians who have treated her for PTSD and/or for an acquired psychiatric disability other than PTSD, to include depressive disorder, since her service separation.  Advise the Veteran not to resubmit any records previously submitted.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.  

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and her service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


